—Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered February 27, 1997, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him, as a second felony offender, to a term of 9 to 18 years, unanimously affirmed. The verdict was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility.
The court’s supplemental charge, in which it instructed the jury that second-degree manslaughter did not have an intent element, was a correct statement of the law (People v Trappier, 87 NY2d 55; People v Gallagher, 69 NY2d 525) that could not have been misunderstood by the jury as directing a verdict of first-degree manslaughter. Concur — Ellerin, P. J., Rosenberger, Tom, Andrias and Buckley, JJ.